Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 1 of 14 PageID #: 137



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  Christopher McCalley and Marilyn McCalley
  Individually and as Parents of Patrick
  McCalley, Deceased;

                Plaintiffs,                           Case No: 1:18-cv-03368-RLY-MPB
  v.

  Carmel Clay School Corporation, doing
  business through the Board of School Trustees
  of the Carmel Clay Schools, Carmel High
  School, City of Carmel, Toby Steele, Nicholas
  Wahl, and Carmel Police Officer Phil Hobson,

                Defendants.

                          ORDER ON CASE MANAGEMENT PLAN

 I.     Parties and Representatives

        A.     Plaintiffs:
               Christopher and Marilyn McCalley, individually and as Parents of Patrick
               McCalley, Deceased

               Defendants:
               Carmel Clay School Corporation, doing business through the Board of School
               Trustees of the Carmel Clay Schools
               Carmel High School
               City of Carmel
               Toby Steele, in his individual and official capacity
               Nicholas Wahl, in his official capacity
               Carmel Police Officer Phil Hobson, in his official capacity

        B.     Attorney for Plaintiffs
               Sheila M. Sullivan, Atty. No. 14551-49
               FLYNN & SULLIVAN, P.C.
               8910 Wesleyan Road, Suite C
               Indianapolis, IN 46268
               Phone: 317-660-4770
               Fax: 317-660-4765
               sheila@fstrial.com




                                                  1
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 2 of 14 PageID #: 138



               Attorneys for Defendants Carmel Clay School Corporation, Carmel High School,
               Toby Steele, and Nicolas Wahl:
               Liberty L. Roberts, Atty. No. 23107-49
               Church Church Hittle + Antrim
               10765 Lantern Road, Suite 201
               Fishers, IN 46038
               Phone: 317-773-2190
               Fax: 317-572-1609
               LRoberts@cchalaw.com


               Attorneys for Defendants City of Carmel and Carmel Police Officer Phil Hobson:
               Paul T. Belch, Atty. No. 18533-49
               Travelers Staff Counsel Indiana
               Physical Address:
               280 East 96th Street, Suite 325
               Indianapolis, IN 46240
               Mailing Address:
               P.O. Box 64093
               St. Paul, MN 55164-0093
               Phone: 317-818-5111
               Fax: 317-818-5124
               pbelch@travelers.com

        Counsel shall promptly file a notice with the Clerk if there is any change in this
        information.

  II.   Jurisdiction and Statement of Claims

        A.     This case was originally filed in Hamilton County Superior Court, but was re-
               docketed in this Court by removal in accordance with 28 U.S.C. § 1441 and 28
               U.S.C. § 1332(a)(1). This Court has federal question jurisdiction pursuant to 28
               U.S.C.A § 1331 because the matter in controversy arises under the laws of the
               United States, specifically 42 U.S.C.A. § 1983 and the United States Constitution.
               This Court has supplemental jurisdiction over Plaintiffs’ state law claims under 29
               U.S.C. § 1367 because those claims arise out of the same case or controversy as
               Plaintiffs’ federal claims. Additionally, venue is proper because the events at issue
               occurred in the Indianapolis Division of the Southern District of Indiana.

        B.     Plaintiffs brought this action under The Indiana Child Wrongful Death Act, Ind.
               Code § 34-23-2-1, the Indiana Tort Claims Act, Ind. Code § 34-13-3, and 42
               U.S.C. §1983, and under federal and state common law, for the death of Patrick
               McCalley, directly and proximately resulting from the conduct of the Defendants.
               On October 6, 2016, Patrick McCalley, a minor, enrolled in Carmel High School,
               committed suicide after being subjected to the actions of the Defendants including
               vice principal Toby Steele and school resource officer Phil Hobson. Patrick was
               questioned about two racially inappropriate Snapchats he previously sent, which

                                                 2
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 3 of 14 PageID #: 139



             Patrick admitted, and then Patrick was isolated and remained in the custodial
             interrogation. Defendant Steele and/or Officer Hobson went in and out of the
             room to confer and to psychologically intimidate, coerce and shame Patrick to go
             further than admitting he sent two inappropriate Snapchats and ultimately was
             coerced by Defendants, collectively and/or individually, to write out a statement,
             in words or context that was directed by Defendants, under the penalties of
             perjury, stating that he had committed unlawful acts of repeated bullying and/or
             harassment. Defendants did not follow established policies and procedures for
             student discipline and violated the law in their tactics with Patrick. Defendants
             violated Patrick McCalley’s procedural due process rights. Defendants violated
             Patrick’s substantive due process rights and created the danger of Patrick taking
             his own life and Defendants conduct of creating the emotional trauma to Patrick
             was in violation of and deliberate indifference to Patrick’s substantive due process
             rights. It was a custodial interrogation and there was no threat of imminent
             danger to the school from Patrick’s behavior. Patrick he should have been
             provided a warning against making self-incriminating statements such as the one
             he was asked to give by the school or had access to counsel or a custodial parent
             before doing so. Defendants actions were intentional and were taken for the
             purpose of causing severe emotional and psychological trauma to Patrick in
             violation of and in deliberate indifference to Patrick's procedural due process
             rights and his Fifth Amendment right to be protected from self-incrimination
             without an opportunity for counsel. Defendants had training and information
             about teen suicide and knew or should have known of the prevalence of suicide in
             teenagers who are in the state of emotional distress that Patrick was placed by
             Defendants’ actions during the hours Patrick was in custody. Patrick showed
             outward signs of his extreme distress and emotionally traumatic state when he
             was escorted out of school and told to leave the property. Despite Patrick’s lack
             of a disciplinary history and his outstanding performance in school, and the
             actions he had been subject to at the hand of Defendants, Defendants took no
             precautions to prevent and consciously disregarded the likely result of Patrick's
             suicide. Defendants walked Patrick out of the school and enabled him to drive
             away and commit suicide. Within minutes of leaving the school, Patrick inflicted
             a fatal gunshot wound to himself. Patrick’s father, Christopher McCalley arrived
             at the home shortly after Patrick but was too late to prevent Patrick from shooting
             himself out of the despair caused by Defendants’ actions. Christopher McCalley
             attempted to stop Patrick’s bleeding and called for emergency help. Christopher
             and Marilyn McCalley, Patrick’s mother, remained by Patrick’s side until his
             death later that evening. The school had a common law duty to exercise ordinary
             and reasonable care for Patrick’s safety and breached that duty proximately
             resulting in Patrick’s suicide. Patrick’s death was the proximate result of the
             negligence of the Defendants for failing to properly supervise and monitor him as
             their student, while he was in their custody during school hours. Defendants are
             not immune from liability under the Indiana Tort Claims Act (ITCA).
             Defendants’ extreme and outrageous conduct intentionally or recklessly
             disregarded the probability that the conduct described would cause Patrick to
             suffer extreme emotional distress and commit suicide. Defendants conduct in

                                              3
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 4 of 14 PageID #: 140



               holding Patrick in isolation without access to any support or given any Miranda
               warnings and then confiscating his phone with unrestricted access to its contents,
               constituted unreasonable conditions of search and seizure and/or detention in
               violation of the Fourth Amendment rights and guarantees of Patrick. Defendants
               actions which intentionally or recklessly inflicted severe emotional distress on
               Patrick and on his parents, Christopher and Marilyn, are compensable as an
               independent tort.

        C.    Defendants City of Carmel and Carmel Police Officer Phil Hobson state that Officer
              Phil Hobson was a school resource officer at Carmel High School on October 6,
              2016 but Officer Hobson had no communication or interaction with Patrick
              McCalley on that day concerning an incident in which Patrick McCalley sent
              racially inappropriate texts to other students (“the incident”). Officer Hobson had
              no communication or interaction with Assistant Principal Toby Steele or any other
              employee of Carmel High School or any involvement with respect to the alleged
              confining of Patrick McCalley, the questioning of Patrick McCalley about the
              incident, the circumstances under which Patrick McCalley is alleged to have given
              a statement about the incident, and/or any discipline that Carmel High School
              considered with respect to the incident. Officer Hobson had no knowledge of any
              actions taken by Carmel High School officials with respect to Patrick McCalley on
              October 6, 2016. Defendants City of Carmel and Carmel Police Officer Phil
              Hobson deny all liability with respect to Plaintiffs’ federal and state law claims as
              Officer Hobson had no personal involvement in the investigation of the incident.
              Further, the Plaintiffs have failed to serve the Defendants City of Carmel and
              Carmel Police Officer Phil Hobson with a notice of tort claim pursuant to Ind. Code
              §34-13-3.

        D.     Defendants Carmel Clay School Corporation, Carmel High School, Toby Steele,
               and Nicolas Wahl state that the School properly investigated a complaint that
               Patrick was making racially insensitive comments about and to other students, and
               was creating and sharing photos with racially insensitive captions on Snapchat,
               specifically targeting another student. Following the investigation and after
               speaking with Mr. McCalley, Patrick was allowed to drive home as Mr. McCalley
               requested. Patrick was not unlawfully confined or questioned. The School’s
               investigation of the complaint was proper and reasonable. The allegations in the
               Complaint are not supported by any evidence.


 III.   Pretrial Pleadings and Disclosures

        A.     The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
               March 1, 2019.

        B.     Plaintiffs shall file preliminary witness and exhibit lists on or before March 8,
               2019.



                                                 4
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 5 of 14 PageID #: 141



       C.    Defendants shall file preliminary witness and exhibit lists on or before
             March 15, 2019.

       D.    All motions for leave to amend the pleadings and/or to join additional parties shall
             be filed on or before April 1, 2019.

       E.    Plaintiffs shall serve Defendants (but not file with the Court) a statement of
             special damages, if any, and make a settlement proposal, on or before
             April 1, 2019. Defendants shall serve on the Plaintiffs (but not file with the
             Court) a response thereto by May 1, 2019 after receipt of the proposal.

       F.    Except where governed by paragraph (G) below, expert witness disclosure
             deadlines shall conform to the following schedule: Plaintiffs shall disclose the
             name, address, and vita of any expert witness, and shall serve the report required
             by Fed. R. Civ. P. 26(a)(2) on or before November 1, 2019. Defendants shall
             disclose the name, address, and vita of any expert witness, and shall serve the
             report required by Fed. R. Civ. P. 26(a)(2) on or before December 1, 2019.

       G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed
             by that party, such expert disclosures must be served on opposing counsel no later
             than 90 days prior to the dispositive motion deadline. If such expert disclosures
             are served the parties shall confer within 7 days to stipulate to a date for
             responsive disclosures (if any) and completion of expert discovery necessary for
             efficient resolution of the anticipated motion for summary judgment. The parties
             shall make good faith efforts to avoid requesting enlargements of the dispositive
             motions deadline and related briefing deadlines. Any proposed modifications of
             the CMP deadlines or briefing schedule must be approved by the Court.

       H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections on or before February 2, 2020. Any party who wishes to
             preclude expert witness testimony at the summary judgment stage shall file any
             such objections with their responsive brief within the briefing schedule
             established by S.D. Ind. L.R. 56-1.

       I.    All parties shall file and serve their final witness and exhibit lists on or before
             January 1, 2020. This list should reflect the specific potential witnesses the party
             may call at trial. It is not sufficient for a party to simply incorporate by reference
             “any witness listed in discovery” or such general statements. The list of final
             witnesses shall include a brief synopsis of the expected testimony.

       J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
             with respect to any issue or claim shall notify the Court as soon as practicable.

       K.    Discovery of electronically stored information (“ESI”). The parties do not
             believe that there is a substantial amount of ESI in this case.

                                               5
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 6 of 14 PageID #: 142




             1.    Nature of Production of ESI. Absent any objection, electronic discovery
                   shall be produced to the requesting party in PDF format. If a party requests
                   documents that are stored in an electronic format, the disclosing party may
                   provide the requesting party printed copies of the documents or may
                   provide the requesting party copies of the documents on CD or DVD, by
                   e-mail, or by other electronic means. If the receiving party determines in
                   good faith that a disclosure of a document in a printed format does not
                   adequately allow the party to review the document, the receiving party
                   may request that an electronic copy be provided to it in its native format.
                   If a requesting party requests the examination of any hard drives, servers,
                   computers, voicemail systems, or other electronic devices or components,
                   such disclosure shall be made in a commercially reasonable manner,
                   absent any objection from the producing party.

             2.    Cost and Burden of Producing Electronic Discovery. Unless the party with
                   the burden of bearing the costs as specified below demonstrates to the
                   Court that the cost is overly burdensome, the following presumptions
                   apply: (1) To the extent that the parties request files or copies of
                   documents, the parties agree that such requests shall be provided to the
                   other party in the normal and traditional course of discovery; (2) To the
                   extent that a party requests to examine a hard drive, server, computer,
                   voice mail system, or other electronic device or component, the party
                   making the request shall bear the cost of the examination and, absent any
                   objection, may examine the device or component at a mutually agreeable
                   time and in a commercially reasonable manner.

             3.    Unintentional Disclosure of Privileged Documents. In the event that a
                   document protected by the attorney-client privilege, the attorney work
                   product doctrine or other applicable privilege or protection is
                   unintentionally produced by any party to this proceeding, the producing
                   party may request that the document be returned. In the event that such a
                   request is made, all parties to the litigation and their counsel shall
                   promptly return all copies of the document in their possession, custody, or
                   control to the producing party and shall not retain or make any copies of
                   the document or any documents derived from such document. The
                   producing party shall promptly identify the returned document on a
                   privilege log. The unintentional disclosure of a privileged or otherwise
                   protected document shall not constitute a waiver of the privilege or
                   protection with respect to that document or any other documents involving
                   the same or similar subject matter.

             4.    Preservation of Data. Throughout the course of this matter, the parties will
                   make every effort to preserve all electronic data relevant to either party’s
                   claims or defenses to the extent reasonably possible.



                                            6
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 7 of 14 PageID #: 143



                 5.      Additional Issues. At this time, the parties do not know of any additional
                         electronic discovery issues that may arise in this matter. If additional
                         issues arise not governed by this Plan, the parties agree to work in good
                         faith to resolve the matter before bringing the issue to the Court’s
                         attention. The parties shall comply with Local Rule 37.1 regarding issues
                         associated with the discovery and production of ESI. The scope of
                         discovery or the format of the production of ESI may be further limited or
                         modified by Court order upon a showing of good cause or undue burden
                         and expense. Further, depending upon the nature of the data produced, a
                         protective order may be appropriate, as the Court may approve and/or the
                         parties may agree.


 IV.     Discovery1 and Dispositive Motions

         A.      Does any party believe that this case may be appropriate for summary judgment
                 or other dispositive motion?

                 Yes, Defendants anticipate filing a motion for summary judgment. Defendant
                 anticipates the undisputed facts established in discovery will show that the actions
                 taken by the Defendants do not amount to a deprivation of Patrick McCalley’s
                 right to equal protection or due process. The procedures employed in the
                 investigation of a school incident were lawful and constitutional.

         B.      On or before September 8, 2019, and consistent with the certification provisions
                 of Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement
                 of the claims or defenses it intends to prove at trial, stating specifically the legal
                 theories upon which the claims or defenses are based.

         C.          X Track 2: Dispositive motions are expected and shall be filed by October
                 1, 2019; non-expert witness discovery and discovery relating to liability issues
                 shall be completed by September 1, 2019; expert witness discovery and
                 discovery relating to damages shall be completed by February 1, 2020. All
                 remaining discovery shall be completed by no later than March 1, 2020.

                 Absent leave of Court, and for good cause shown, all issues raised on summary
                 judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.



 1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
     requests in sufficient time to receive responses before this deadline. Counsel may not serve
     discovery requests within the 30-day period before this deadline unless they seek leave of
     Court to serve a belated request and show good cause for the same. In such event, the
     proposed belated discovery request shall be filed with the motion, and the opposing party will
     receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.
                                                   7
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 8 of 14 PageID #: 144




 V.     Pre-Trial/Settlement Conferences

        The parties recommend a settlement conference in August 2019.

 VI.    Trial Date

        The parties request a trial date in June 2020. The trial is by jury and is anticipated to
        take three days.


 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial.

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
               file a joint stipulation to that effect. Partial consents are subject to the approval of
               the presiding district judge.

 VIII. Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
               parties shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party’s final witness list filed pursuant to Section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the
                       like, that will be used during the trial. Provide the Court with a list of
                       these exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by
                       opposing counsel. Stipulations as to the authenticity and admissibility of
                       exhibits are encouraged to the greatest extent possible.

               3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                       always encouraged so that at trial, counsel can concentrate on relevant
                       contested facts.

               4.      A party who intends to offer any depositions into evidence during the
                       party's case in chief shall prepare and file with the Court and copy to all
                       opposing parties either:

                                                  8
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 9 of 14 PageID #: 145




                   a.      brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

             5.    Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                   findings of fact and conclusions of law).

             6.    Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.

       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.    Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

             2.    If a party has an objection to the deposition summary or to a designated
                   portion of a deposition that will be offered at trial, or if a party intends to
                   offer additional portions at trial in response to the opponent's designation,
                   and the parties desire a ruling on the objection prior to trial, the party shall
                   submit the objections and counter summaries or designations to the Court
                   in writing. Any objections shall be made in the same manner as for
                   proposed exhibits. However, in the case of objections to video-taped
                   depositions, the objections shall be brought to the Court's immediate
                   attention to allow adequate time for editing of the deposition prior to trial.

             3.    File objections to any motions in limine, proposed instructions, and voir
                   dire questions submitted by the opposing parties.

             4.    Notify the Court and opposing counsel of requests for separation of
                   witnesses at trial.



                                              9
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 10 of 14 PageID #: 146




  IX.     Other Matters

  None.

                                     Respectfully Submitted,

                                     /s/ Sheila M. Sullivan (with permission)
                                     Sheila M. Sullivan, Atty. No. 14551-49
                                     FLYNN & SULLIVAN, PC
                                     8910 Wesleyan Road, Suite C
                                     Indianapolis, IN 46268
                                     Attorney for Plaintiffs


                                     /s/ Liberty L. Roberts
                                     Liberty L. Roberts, Atty. No. 23107-49
                                     CHURCH CHURCH HITTLE + ANTRIM
                                     10765 Lantern Road, Suite 201
                                     Fishers, IN 46038
                                     Attorney for Defendants Carmel Clay School
                                     Corporation, Carmel High School, Toby Steele and
                                     Nicholas Wahl

                                     /s/ Paul T. Belch (with permission)
                                     Paul T. Belch, Atty. No. 18533-49
                                     Travelers Staff Counsel Indiana
                                     P.O. Box 64093
                                     St. Paul, MN 55164-0093
                                     Attorney for Defendants City of Carmel and
                                     Carmel Police Officer Phil Hobson




                                       10
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 11 of 14 PageID #: 147



 ******************************************************************************


      X       PARTIES APPEARED BY COUNSEL ON JANUARY 28, 2019 FOR A
              PRETRIAL CONFERENCE.
      X
              APPROVED AS SUBMITTED.

              APPROVED AS AMENDED.

              APPROVED AS AMENDED PER SEPARATE ORDER.

              APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
              SHORTENED/LENGTHENED BY ______________ MONTHS.


              APPROVED, BUT THE DEADLINES SET IN SECTION(S)
              _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
              ______________ MONTHS.



      X       DISCOVERY DEADLINE SHALL BE SEPTEMBER 1, 2019.



              THIS MATTER IS SET FOR TRIAL BY                ON
                        . FINAL PRETRIAL CONFERENCE IS SCHEDULED FOR
                               AT   .M., ROOM .


              A TELEPHONIC STATUS CONFERENCE IS SET IN THIS CASE FOR
              JUNE 3, 2019 AT 11:30 A.M. (EST). The information needed by counsel to
      X
              participate in this telephonic conference will be provided by a separate
              notification.




                                           11
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 12 of 14 PageID #: 148




                 A SETTLEMENT CONFERENCE IS SET IN THIS CASE FOR JULY 10,
                 2019 AT 9:00 A.M. (EST). COUNSEL SHALL APPEAR:

                                      X           IN PERSON IN ROOM 316 (See attachment
                               for particulars, including description of which client(s) must
                               attend.); OR

       X                                     BY TELEPHONE, WITH COUNSEL FOR
                               INITIATING THE CALL TO ALL OTHER PARTIES AND
                               ADDING THE COURT JUDGE AT (____)
                               ___________________; OR

                                             BY TELEPHONE, WITH COUNSEL
                               CALLING THE JUDGE'S STAFF AT (____)
                               ___________________;


                 DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN OCTOBER
       X
                 1, 2019.



        Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
 Order of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and
 including dismissal or default.

        Approved and So Ordered.

 Dated: January 28, 2019




 Served electronically on all ECF-registered counsel of record.




                                                 12
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 13 of 14 PageID #: 149



                            SETTLEMENT CONFERENCES BEFORE
                    U.S. MAGISTRATE JUDGE MATTHEW P. BROOKMAN

        This matter is set for a settlement conference in Room 316, of the United States
  Courthouse, Indianapolis, Indiana before Magistrate Judge Matthew P. Brookman. Unless
  excused by order of the court, clients or client representatives with complete authority to negotiate
  and consummate a settlement shall attend the settlement conference, in person, along with their
  counsel. With respect to corporate, governmental, and other organizational entities, an authorized
  client representative with authority to negotiate and communicate a settlement must appear in-
  person at the settlement conference along with their counsel. Any insurance company that is a
  party, or is contractually required to defend or indemnify any party, in whole or in part, must have
  a fully authorized settlement representative present at the conference. Such representative must
  have final settlement authority to commit the company to pay, in the representative’s own
  discretion, an amount within the policy limits, or up to the plaintiff’s last demand, whichever is
  lower. Counsel are responsible for timely advising any involved non-party insurance company of
  the requirements of this order. The purpose of this requirement is to have in attendance a
  representative who has both the authority to exercise his or her own discretion, and the realistic
  freedom to exercise such discretion without negative consequences, in order to settle the case
  during the settlement conference without consulting someone else who is not present. Under no
  circumstances will counsel of record be deemed to be the proper client representative for
  settlement purposes. All persons entering the United States Courthouse must have photo
  identification.

        Client representatives for all parties must have final settlement authority without consulting
  someone else who is not present. This means that parties should not need or expect to contact
  others, who are not present at the conference, to discuss or modify settlement authority. If such a
  person exists who would need to be consulted, that party must be present at the settlement
  conference. The Court recognizes that for some corporate and governmental entities, and a
  limited number of other organizational entities with multi-layered approval procedures, additional
  approvals may be required to formally approve a settlement. However, parties and their counsel
  in these limited situations must exercise all possible good faith efforts to ensure that the
  representative(s) present at the settlement conference provides the maximum feasible authority

                                                   13
Case 1:18-cv-03368-RLY-MPB Document 17 Filed 01/28/19 Page 14 of 14 PageID #: 150



  and the best possible opportunity to resolve the case. No other persons are permitted to attend the
  settlement conference without leave of Court.

        Three business days before the scheduled conference, the parties shall submit (not file)
  to the Magistrate Judge a confidential settlement statement setting forth a brief statement of:
  (1) relevant facts, including any key facts that the party believes are admitted or in dispute; (2)
  damages, including any applicable back pay, mitigation, compensatory and/or punitive damages,
  or any other special damages; and (3) any pending or anticipated dispositive or other substantive
  motions. The confidential settlement statement should not exceed five, double-spaced pages,
  and submission of exhibits should be kept to a minimum.

        No later than fourteen days prior to the settlement conference, Plaintiff(s) shall serve
  an updated settlement demand on Defendant(s), who shall serve an updated response no
  later than seven days before the settlement conference. The parties shall submit (not file) to
  the Magistrate Judge courtesy copies of their respective demand and response at the time of
  service. Counsel may submit confidential settlement statements and copies of their settlement
  demand/response to Chambers via mail or email (mpb_settlement@insd.uscourts.gov).

        A request to vacate or continue the settlement conference or otherwise depart from this
  order shall be done by motion filed with the Court two weeks prior to the conference, except in
  exigent circumstances. Such motion will be granted only for good cause. Failure to comply with
  any of the provisions in this order may result in sanctions.




        You are reminded of your obligation under Local Rule 16.1(c) which states: “Prior to
  all court conferences, counsel shall confer to prepare for the conference.”




                                                   14
